      Case 3:19-cv-01671-BR            Document 40-1   Filed 10/25/19   Page 1 of 5




Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Defendant Amis Integrity S.A.
by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                      Case No. 3:19-cv-01671-BR

                     Plaintiff,                    IN ADMIRALTY

                             v.                    RELEASE BOND

Amis Integrity S.A., in personam and M/V
AMIS INTEGRITY (IMO 9732412) her
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.



          KNOW ALL PERSONS BY THESE PRESENTS that the M/V AMIS

INTEGRITY, AMIS INTEGRITY S.A., as Principals, and ASPEN AMERICAN

INSURANCE COMPANY, as Surety, and any of their respective successors, assigns, and/or

interests, are hereby held and firmly bound unto the CLERK OF THE COURT for the


RELEASE BOND - Page 1
[Case No. 3:19-cv-01671-BR]



{29293-00552698;2}
      Case 3:19-cv-01671-BR        Document 40-1       Filed 10/25/19       Page 2 of 5




District of Oregon, for the benefit of DRY BULK SINGAPORE PTE. LTD, in the sum of

TWO MILLION FIVE-HUNDRED THOUSAND DOLLARS AND 00/100 CENTS (USD

$2,500,000.00), inclusive of interest and costs and fees, if allowed, for the payment of which

said Principal and Surety hereby bind themselves, their successor and assigns, jointly and

severally, by this Bond;

          WHEREAS a Verified Complaint in the United States District Court for the District

of Oregon, by DRY BULK SINGAPORE PTE. LTD as Plaintiff against the M/V AMIS

INTEGRITY (the “Vessel”), in rem, and Amis Integrity, S.A., in personam, Case No. 3:19-

cv-1671-BR, in which DRY BULK SINGAPORE PTE. LTD seeks damages for tortious

interference with contract, conversion, and unjust enrichment, and demanded that the Court

issue process of arrest against the M/V AMIS INTEGRITY, which was arrested accordingly

on October 17, 2019, pursuant to Rule C of the Supplemental Rules for Admiralty or

Maritime Claims, and to obtain the Vessel’s release, AMIS INTEGRITY S.A., as Principal,

and ASPEN AMERICAN INSURANCE COMPANY, as Surety, give this Bond to stand in

place as substitute res for the M/V AMIS INTEGRITY, pursuant to Rule E (5)(a) of the

Supplemental Rules for Admiralty or Maritime Claims, in exchange for the release of the

Vessel from said arrest thereof by reason of the signing, sealing, and delivery of these

presents and by deposit into the registry of the Court this Release Bond;

          NOW, the condition of this Bond is such that, if the M/V AMIS INTERGRITY,

AMIS INTEGRITY S.A. and ASPEN AMERICAN INSURANCE COMPANY abide by all

orders of this Court, and remit to the Plaintiff the amount of any final judgment (after appeal,

if any), specifically including any judgment that may be rendered against the M/V AMIS

INTEGRITY in rem, or agreed upon settlement sum, inclusive of any interest and/or costs

RELEASE BOND - Page 2
[Case No. 3:19-cv-01671-BR]



{29293-00552698;2}
         Case 3:19-cv-01671-BR           Document 40-1    Filed 10/25/19    Page 3 of 5




    and/or fees, rendered, or agreed upon by the parties. in this matter, then this Bond is

    immediately rendered null and void. but shall. at all times otherwise remain in full force and

    effect. However, in no event shall the aggregate liability of the principal and surety exceed

    the sum of TWO MILLION FIVE-HUNDRED THOUSAND DOLLARS AND 001100

    CENTS (USD $2,500,000.00).

              It is understood and agreed that the signing of this pleading by LeGros Buchanan &

    Paul is in a representative capacity only and shall not be binding upon them. but is binding

    upon AMIS INTEGRITY, S.A., as Principal, and ASPE                AMERICAN IN URANCE

    COMPANY, as Surety.



    DATED this d.J_f(day of October, 2019 at         DATED this 24th day of October, 20 l 9 at
    New Orleans, Louisiana                           Seattle, Washington.

    ASPEN AMERICAN INSURANCE                         AMIS INTEG RITY, .A.
    COMPANY
                                                     LE GROS, BUCHANAN & PAUL



    ~~~~1~£ ./l'?tivCl
-
                                                     By: s/ Markus B.G. Oberg
                                                     MARKUS B.G. OBERG. 0 B # 112187
    Attorney-in-Fact                                 By authority given
                We{      IF- ':)U~ 18~               By: s/ Daniel J. Park
                                                     DANIEL J. PARK, OSB # 132493
                                                     By authority given

                                                     4025 Delridge Way SW, uite 500
                                                     Seattle, Washington 98106-127 l
                                                     Phone:206-623-4990
                                                     Facsimile: 206-467-4828
                                                     Email: moberg@legros.com
                                                     Email: dpark@ legros.com
                                                     Attorneys for Amis Integrity.   .A.. by
                                                     restricted appearance



    RELEASE BO D - Page 3
    [Case No. 3: 19-cv-01671-BR]



    {29293-00552698,2}
      Case 3:19-cv-01671-BR                 Document 40-1            Filed 10/25/19         Page 4 of 5




                                            CERTIFICATE OF SERVICE

                              I hereby certify that on October 25, 2019, I electronically filed
                     the foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to The Honorable Anna J.
                     Brown and serve it on all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 25th day of October, 2019.

                                                s/ Shelley Courter
                                                Shelley Courter, Legal Assistant
                                                LeGros Buchanan & Paul
                                                4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
                                                Telephone:        206-623-4990
                                                Facsimile:        206-467-4828
                                                E-mail:           scourter@legros.com




RELEASE BOND - Page 4
[Case No. 3:19-cv-01671-BR]



{29293-00552440;1}
                      Case 3:19-cv-01671-BR                              Document 40-1                     Filed 10/25/19                   Page 5 of 5




                                                                                                                                       ASPEN


                                                                                                                      A ~pen Americ1 n Insurance Company
                                                                                                                    175 C.plt•I Boulev1rd, Rocky Hill, CT 06067
                                                                  POWER OF AITORNEY
 KNOW ALL PERSONS BY THESE PRESENTS, THAT Aspen American Insurance Company, a corporation duly organized under the laws of the
State of Texas, and having its principal offices in Rocky Hill, Connecticut, (hereinafter the "Company") does heceby make, constitute and appoint: Cla rk
 Fitz..llugb; Darlene A. Bomt; Conway C. Marshall; Eliu beth W. Kearney; ara S. DeJarnette; Li nda C. Sheffield; Catherine C. Kehoe; Stephen
 Beahm; Kristine Donovan; Jessica Palmer i; Elin bcth Schott and David C. J oseph; Ron nne Craven; Andrea Becker; Kelli Cro and Amanda
Riedl of I nternational Sureties, Ltd. its true and lawfu l Allorney(s)-in-Fact, with full power and authority hereby conferred to sign, execute and
acknowledge on behalf of the Company, at any place within the United States, the following instrument(s) by his/her sole signature and act: any and all
bonds, recognizances, and other writings obligatory in the nature of a bond, recognizance, or conditional undertaking and any and all consents incident
thereto, and to bind the Company thereby as fully and to the same extent as if the same were signed by the duly authorized officers of the Company. All acts
of said Allomey(s)-in-Fact done pursuant to the authority herein given arc hereby ratified and confirmed.
This appointment is made under and by authority of the following Resolutions of the Board of Directors of said Company effective on April 7, 201 1, which
Resolutions a.re now in full force and effect;
VOTED: All Executive Officers of the Company (including the President, any Executive, Senior or Assistant Vice President, any Vice President, any Treasurer, Assistant
Treasurer, or Secretary or Assistant Sccrctary) may appoint Attane)'5-in-Fact to act for and on behalfof the Company to sign 'vilh the Con1pany's name and seal with the
Company's seal, bonds, rccognim1ces, and olhcr writinp obligatory in the nature ofa bond, recogni7mx:e, or conditional WJdcrtaking, 1Wl<l 111y ofsaid Executive Officers at
Ill}' time may remove any such appointee and revoke the power given him or her.
VOTED: The foregoing authority for ocrtain cl~ ofoflioers ofthe Company to appoint Anomeys·in..fact by virtue of a Power of Anorncy to sign end seal bonds,
rccogni2.anccs, end other writin~ obligatory in the nature ofa bond, recognizance, or conditional Wlder1aking, as well as to revoke any such Power of Attorney, is hereby
granted specifically to the following individual officers of Aspen Specialty Insurance M1111agcmcnt, Inc.:
Michael Toppi, Executive Vice President, Scott Sadowsky, Senior Vice President, Kevin W. Gillen, Senior Vice President, Mathew Raino, Senior Vice
President, and Ryu Field, Senior Vice President
This Power of Attorney may be igncd and SHled by fa csimile (mechanical or printed) under and by authority of the followlng Resolution voled by
the Boards of Directors of Aspen American Insurance Company, which Resolution Is nol¥ In full force and effect:
VOTED: That the signature of any of the Officers identified by title or specifically named above may be affixed by facsimile to any Power of Anomey for JlUIPOSCS
only ofcxccuting IW1<I attesting bonds and mdcrtakin~ and other writin~ obligatory in 1hc nature thcrco~ and any and all consents incident thereto, and any such Power
ofAttorney or certificate bearing such facsimile signalllrc Of' facsimile seal shall be valid and binding upon 1hc Compmiy. Any such power so executed and certified by
such facsimile signature and/or facsimile seal shall be valid and binding upon 1hc Company \vith respect to any bond or undertaking so e.xecuted.

IN WITNESS WHEREOF, Aspen American lnsurunce Company has caused this instmment to be signed and its corporate seal to be hereto affixed this 11th
day or June, 2019.
                                                             Aspen American Insurance Company
STATE OF CONNECTICUT

COUNTY OF HARTFORD
                         SS. ROCKY HILL                           ?             :;>         ff
                                                             Mathew Ramo, Senior vice President
                                                                                                                      > --....'
On thil 11th day of June, 2019 before me personally came Mathew Raino to me known, who being by me duly sworn, did depose and say; that he/she is Senior Vice
President, of Aspen American Insurance Company, the Company described in IW1<I \mich executed the above instrurnet-.; thal hclshc knolw the seal ofsaid <Xll]XllaOon; th8l
the seal affixed to the said irmrumenl is such corporate seal; and thal lidshe executed the said irotromcnt on behalfof the Company by authority of his/her office under the above
R~lutions thereof.                                                                                                                    Patricia c. Taber
 /cw./at- -.
   Notary Public
                       (! , /--: I
                              M~
                                                                                                                                    Notary Public
                                                                                                                                State orconnectlait
My commission expires: 5/3 112021                                                                                   My C.Olhmb1loft E1plrn May 31, 2021
                                                                          CERT IFICATE
I, the undersigned, Mathew Reino, of Aspen American Insurance Company, a stock corporation of the State ofTCXll'I, do hereby certify thal 1hc foregoing Pm-.v
of Attorney remains in fill! force and has not been revoked; and furthermore, that the Resolutions ofthe Boards of Directors, as set forth above, arc now and tcmi\in
in full force and effect.                                                                 11./         11    /o
                                                                                                              L _ ;l.o(')
                                                                                                                                                                              ..
Given under my hand and seal of said Company, in Rocky Hill, Conriccticut, thi«..1 day of (/£, VG< .




By:                                                                  Name: Mathew Reino , Senior Vice President




 •For verification of the authenticity of the Po,vcr of Attorney you may call (860) 760-7728 or cmail:Patricia.Taber@aspen-insurancc.com
